      Case 1:20-cv-03677-LGS-KHP Document 204 Filed 02/12/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                          :
MOJO NICHOLS, SUSAN BREWSTER,             :            1:20-CV-03677 (LGS) (KHP)
DUANE DEA, MARYANNE DERACLEO,             :
KAREN KELLY, REBECCA RICHARDS,            :
JENNIFER SELLERS, and STACY               :
SPENCER,                                  :
                                          :
Individually and on Behalf of All Others  :
Similarly Situated,                       :
                                          :
                              Plaintiffs,
                                          :
                      v.                  :
                                          :
NOOM, INC., ARTEM PETAKOV, and            :
JOHN DOES 1 TO 5,                         :
                                          :
                              Defendants. :
-------------------------------------- X



                    NOTICE OF DEFENDANTS’ MOTION TO DISMISS
                    PURSUANT TO RULES 12(F), 12(B)(1) AND 12(B)(6)

       PLEASE TAKE NOTICE that, upon the pleadings and the annexed Memorandum of Law,

Declaration of Aarti Reddy, and all prior pleadings and proceedings herein, on a date and time to

be designated by the Court, before the Honorable Lorna G. Schofield, United States District Judge

for the Southern District of New York, 500 Pearl Street, New York, New York 10007, Defendants

Noom, Inc. and Artem Petakov (“Defendants”) will and hereby do move this Court for an order

dismissing Plaintiffs’ Third Amended Complaint in its entirety. Defendants bring this motion to

dismiss under Federal Rules of Civil Procedure 12(f), 12(b)(1) and 12(b)(6) for failure to comply

with Federal Rule of Civil Procedure Rule 8, failure to allege a threat of future injury, and failure

to state a claim upon which relief can be granted.




                                                 1
     Case 1:20-cv-03677-LGS-KHP Document 204 Filed 02/12/21 Page 2 of 2




Dated: February 12, 2021                   Respectfully submitted,
       San Francisco, CA
                                           COOLEY LLP

                                           By: /s/ Aarti Reddy
                                               Aarti Reddy
                                               (pro hac vice)
                                               101 California Street, 5th Floor
                                               San Francisco, CA 94111
                                               Phone: (415) 693-2000
                                               Email: areddy@cooley.com

                                               Michael G. Rhodes
                                               (pro hac vice)
                                               101 California Street, 5th Floor
                                               San Francisco, CA 94111
                                               Phone: (415) 693-2000
                                               Email: rhodesmg@cooley.com

                                               Ian Shapiro
                                               55 Hudson Yards
                                               New York, NY 10001
                                               Phone: (212) 479-6000
                                               Email: ishapiro@cooley.com


                                               Counsel for Defendants Noom, Inc.
                                               and Artem Petakov




                                     2
